In an action against an employer under the Federal Employers’ Liability Act (U. S. Code, tit. 45, § 51 et seq.) to recover damages for negligence, it appears that plaintiff was assaulted and struck by the fists of a fellow employee after the attacker had threatened him, to the knowledge of respondent’s foreman. Judgment setting aside a verdict of the jury in favor of plaintiff and dismissing the complaint, affirmed, with costs. Ho opinion. Hagarty, Acting P. J., Johnston, Adel and Sneed, JJ., concur; Carswell, J., dissents and votes to reverse the judgment and to reinstate the verdict. (Bomba v. Borowicz, 265 App. Div. 198.)